Citation Nr: 0521867	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for arthritis of the 
right hip.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

The veteran and his sister, a physician, testified at an RO 
hearing in December 2002; a copy of the transcript is 
associated with the claims file.  At that hearing, the 
veteran clarified that his claim for service connection for a 
bilateral ankle disorder was actually a request to reopen his 
earlier claim for service connection for Perthes' disease 
with atrophy and shortening of the right lower extremity.  In 
a March 2004 decision, the Board determined that new and 
material evidence had been received and reopened the 
veteran's claim for service connection for Perthes' disease 
with atrophy and shortening of the right lower extremity and 
secondary bilateral tendinitis of the Achilles tendon, which 
has been characterized above as a bilateral ankle disorder.  
This issue was remanded along with the remaining issues for 
additional development.  The case now is before the Board for 
further appellate consideration.

In July 2005, the Board received a statement from the veteran 
with an attached May 2005 statement from the veteran's 
sister.  Although this statement was not accompanied by a 
waiver of consideration by the agency of original 
jurisdiction, the veteran is not prejudiced by the Board's 
consideration of the attached statement in light of the 
decision to grant service connection for the claimed 
disorders.  Therefore, the Board need not seek a waiver.   
38 C.F.R. § 20.1304 (2004).




FINDINGS OF FACT

1.  The weight of the competent medical evidence of record 
demonstrates that the veteran's chronic bilateral Achilles 
tendinitis was incurred in service and his degenerative joint 
disease of both feet is secondary to right hip arthritis due 
to aggravation of Perthes' disease with atrophy and 
shortening of the right leg during active service.  

2.  The weight of the competent medical evidence of record 
demonstrates that the veteran's arthritis of the left knee is 
secondary to right hip arthritis due to Perthes' disease with 
atrophy and shortening of the right leg during active 
service.

3.  The weight of the competent medical evidence of record 
demonstrates that the veteran's arthritis of the lumbar spine 
is secondary to right hip arthritis due to Perthes' disease 
with atrophy and shortening of the right leg during active 
service.

4.  The weight of the competent medical evidence of record 
demonstrates that the veteran's arthritis of the right hip 
due to Perthes' disease with atrophy and shortening of the 
right leg, which was aggravated during active service, was 
manifested within one year of discharge from service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
his bilateral ankle disorders were incurred in service or are 
proximately due to, or aggravated, by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004) ; Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Resolving all reasonable doubt in favor of the veteran, 
his left knee disorder is proximately due to, or aggravated, 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Resolving all reasonable doubt in favor of the veteran, 
his low back disorder is proximately due to, or aggravated, 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

4.  Resolving all reasonable doubt in favor of the veteran, 
his arthritis of the right hip was incurred in, or 
aggravated, by service, to include on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  

In light of the decision herein to grant service connection 
for the claimed disorders, the Board finds that there has 
been no prejudice to the veteran in this case that would 
warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).



Background

The veteran's July 1998 entrance examination report reflects 
a childhood left ankle fracture, but was silent as to a hip 
condition.  In early May 1979, the veteran was treated for 
complaints of pain in both ankles of two months duration and 
diagnosed with bilateral Achilles tendinitis.  He was treated 
with a profile and aspirin.  Later the same month he was 
again treated for ankle pain of two weeks duration and was 
given the same diagnosis and treatment.  In August 1997, he 
was treated for complaints of ankle and foot pain from 
running and was given the same diagnosis.  The following 
month, the veteran was treated for bilateral ankle pain after 
running and was given Ecotrin.  In December 1979, the veteran 
was treated for pain on the right hip after falling while 
running.  He was diagnosed with a contusion of right hip and 
treated with aspirin.  In January 1980, the veteran again was 
treated for right hip pain after exercising.  He was 
diagnosed with a contusion of the right hip and treated with 
localized heat and Parafon Forte.  Later the same month, the 
veteran was treated for right hip pain of three weeks 
duration after running during physical training.  He was 
diagnosed with muscle strain.  In June 1980, the veteran's 
right leg was noted to be one and one-half inch shorter than 
his left leg.  He was started with a one-fourth heel pad, 
then one-half heel pad, and then a boot built up by a brace 
shop.  In February 1980, the veteran was treated for right 
knee and hip pain due to asymmetrical leg length, right less 
than left.  An orthopedic consult revealed X-ray evidence of 
hip dysplasia, diagnosed as arthritis of the right hip 
secondary to Perthes' disease.  In March 1980, the veteran 
was given a profile for no marching, lower extremity physical 
training, or prolonged standing over 20 minutes due to 
arthritis of the right hip secondary to Perthes' disease and 
restricted range of motion of the right hip pending medical 
discharge.  

A July 1980 Medical Board report reflects diagnoses of 
degenerative arthritis of the right hip secondary to Legg-
Calve-Perthes' disease residual with limited range of motion 
of the hip and pain on strenuous exercise and a one-inch 
right leg discrepancy.  The report revealed that the veteran 
knew of his right hip condition at time of entry but it was 
not giving him any problem to any great degree and he did not 
disclose the nature of the disorder at the time of his 
enlistment.  The veteran had minimal trouble in basic 
training and advanced infantry training (AIT) with an MOS of 
infantryman, but since being stationed in Europe he was 
unable to undergo routine physical training related to 
arthritis in his right hip.  X-rays showed severe 
degenerative arthritis of the hip with shortening of the neck 
and widening of the hip consistent with residual Legg-Calve-
Perthes' disease, which was noted to have existed prior to 
service.

At a July 1981 VA examination, the veteran gave a history a 
Perthes' disease with right hip pain, with no problems from 
the ages of 13 to 19.  He reported that while undergoing 
intensive combat training in Germany, he started to have pain 
in his right hip and right knee.  A diagnosis of right hip 
Perthes' disease was established by X-rays.  He was 
prescribed analgesics and limited duty.  He also started to 
have pain in both Achilles tendons beginning in 1979 and 
continued with the same complaints getting relief with rest 
and analgesics.  The diagnoses included right hip Perthes' 
disease (by records); atrophy of the right lower extremity, 
moderate to severe, possibly secondary to polio in childhood; 
and obesity, moderate.  Secondary diagnoses included short 
right hamstrings; tenosynovitis, moderate; and tendinitis at 
the Achilles tendons, bilaterally, secondary to all of the 
above, mild to moderate.

VA medical records show treatment, in February 1981, for 
mechanical pain of the right hip and knee.  April 1981 X-rays 
of the pelvis reveal flattening of the right femoral head 
with foreshortening of the right femoral neck, which probably 
represents residual from previous osteochondritis.  There was 
narrowing of the joint space and some sclerosis of the joint 
margins representing probably degenerative arthritic changes.  
X-rays of the right knee were within normal limits.

Private medical records from July 2000 to January 2001 
reflect treatment for advanced arthritis of his right hip 
joint and length discrepancy, which has resulted in 
degenerative joint disease of his lumbosacral spine with 
constant pain and right knee pain.  

In November 2001, VA X-rays of the right hip reveal a 
deformed right coxofemoral joint suggesting post-traumatic 
changes versus avascular necrosis with underlying or 
secondary degenerative joint disease present with 
pseudoarthrosis.  X-rays of the left ankle show soft tissue 
linear calcifications close to the lateral and distal tubular 
bone and wavy periosteal reaction along the posterolateral 
portion of the distal aspect of the left tibial bone, that 
may represent post-traumatic changes.
In a December 2001 statement, his sister, a physician, 
asserted that the veteran had a medical condition that 
worsened during his active duty and caused an early medical 
discharge from the Army in 1980.  She noted that the veteran 
developed avascular necrosis of his right femur (Legg-Calve-
Perthes' disease) at nine years of age.  As a result of this 
disease, since his childhood, the veteran had developed a 
deformity of the right hip with a shortening physically of an 
inch and one half and a marked limp with walking.  At his 
July 1978 entrance examination, the veteran showed no 
physical limitation, which would make him unfit for active 
duty.  During the physical examination, the veteran's lower 
extremities were examined and no abnormal findings noted.  
Then, the veteran successfully completed basic training.  The 
veteran joined the infantry division and was stationed in 
Germany.  From November 1978 to January 1979, there was no 
history of medical complaints.  Between February 1979 and 
February 1980, the veteran was examined eight times for 
complaints of ankle pain worsened with standing and right hip 
pain caused by running that did not resolve with medical 
treatment.  
In March 1980, the veteran was referred to an orthopedic 
surgeon, who noted that orthotic treatment had been 
unsuccessful and described findings consistent with severe 
range of limitation of motion of right leg associated with 
severe degenerative joint disease secondary to Perthes' 
disease.   The Medical Board concluded that the veteran 
suffered from right hip joint disease, resulting in limited 
range of motion and pain secondary to strenuous exercise, and 
determined that the veteran was unfit for service due to a 
preexisting childhood condition, but not permanently 
aggravated by it.  The veteran's sister noted the obvious 
contradiction in this assessment, that is, the reason for his 
early medical discharge was the veteran's inability to 
perform strenuous exercise and the physical training expected 
of him as an army recruit due to the pain it caused on his 
right hip and both ankles.  She noted that the aggravation of 
the preexisting condition started after the veteran's 
entrance into the army, as there was no history of pain due 
to physical activity as a civilian from 13 to 19 years of 
age.  She added that the medical evidence in the veteran's 
record does not support or discard the presumption that there 
was no permanent aggravation of his preexisting condition by 
active duty but was the result of the disease's natural 
progression.  Based upon the short time span of one and one-
half years during which events occurred, and the natural 
history of slow and subtle progression of this type of 
degenerative joint disease, she stated it was medically 
impossible to detect or expect for the development of any 
obvious evidence of permanent aggravation of the preexisting 
condition that could be picked up with just a physical 
examination or a set of hip X-rays.  She concluded that the 
veteran, a known case idiopathic avascular necrosis of the 
right femur since age 9, was recruited for the army infantry 
division and assigned physical jobs and activities that 
impacted negatively upon his medical condition causing a 
premature medical discharge from active duty one and one-half 
years later.
In November 2001, VA medical records show that the veteran 
was seen for complaints of right hip, knee, and left ankle 
pain.  A January 2002 VA record reflects X-ray evidence of 
Legg-Calve-Perthes' disease.
A December 2001 Social Security Administration (SSA) examiner 
noted that the veteran's main problem was from chronic right 
hip pain with related limitation of motion and that this 
condition was imputed to be secondary to Perthes' disease at 
nine years of age.  
In a June 2002 statement, Dr. R. A. C.-R., a private 
physician, indicated that the veteran reported some problems 
with his right knee during childhood, but after treatment he 
continued his normal activities and had normal ambulation, 
stating that he did not remember much of that incident during 
his childhood because of the good outcome.  He was recruited 
for a position as an infantryman, which requires constant and 
maximal physical effort.  He was evaluated for entrance into 
active duty and no difficulty or abnormality was found.  
After one year of strong physical exercise, the veteran 
started to develop pain and discomfort at both ankles and was 
diagnosed with bilateral tendinitis at the Achilles tendons.  
His gait was described as normal at that examination.  Later, 
there is history of the veteran falling on his right hip in 
physical training, which caused him pain and was diagnosed as 
a contusion of the right hip.  Following that episode, there 
were several other evaluations for right hip pain.  Finally, 
the veteran was evaluated by an orthopedist.  Dr. R. A. C.-R. 
opined that the veteran developed Legg-Calve-Perthes' disease 
at the right hip at nine years of age; that this condition 
did not leave him with a disability or impaired ambulation, 
as evidenced by the fact that several examiners did not 
notice any abnormal gait; that he was admitted into military 
service because of good health; that most probably as not, 
the veteran's condition was aggravated because of the 
strenuous physical exercise he was subjected to as part of 
his active duty; and that other conditions such as bilateral 
tendinitis at the Achilles tendons also developed because of 
his exercise duties.  She concluded that it was unfair to 
determine that this is part of the natural progression of the 
disease, because a patient who spends about nine years in 
good health and only one year of strenuous physical exercise 
in the military, after trauma to the affected area, it is not 
part of the natural progression of disease.
At a July 2002 VA examination, the veteran gave a history of 
a left ankle fracture before service and a right knee scar 
with an electric saw after service.  The veteran was 
diagnosed with chronic bilateral Achilles tendinitis, 
clinical right leg discrepancy, and deformity of the right 
coxofemoral joint with underlying degenerative joint disease 
among the differential diagnosis possibility to consequential 
post-traumatic changes, post avascular necrosis changes, 
sequela from congenital hip dysplasia by January 2002 VA X-
rays of the right hip and pelvis.  The examiner opined that 
the veteran's congenital condition of the right hip with 
secondary arthritis and Achilles tendinitis with atrophy of 
the right leg was not aggravated beyond its natural 
progression during his military service, adding that one does 
not develop severe arthritis of the right hip at 21 years of 
age after two years of service.  The fact that there is no 
evidence of treatment for a right hip, knee, and ankle 
disorders, and Achilles tendinitis after service for more 
than 20 years shows no chronicity.

In a December 2002 statement, Dr. R. A. S., a private 
rheumatologist, indicated that the veteran was an active 
young man, who played basketball and led a normal active life 
until he entered the army; that he passed an induction 
examination and no abnormal findings were described; and that 
he successfully completed active basic training.  In 1979, 
while undergoing intensive combat training in Germany, the 
veteran started complaining of pain in both ankles.  On two 
occasions in May 1979, he was found to have Achilles 
tendinitis and was profiled.  In August 1979, the veteran was 
again noted to have chronic Achilles tendinitis associated 
with intensive activity.  In December 1979, the veteran was 
evaluated for sharp pain in the right hip after falling while 
running in physical training. On examination the veteran had 
full range of motion of the right leg with neuro-circulation 
intact distally.  In January 1980, the veteran was evaluated 
for pain in the right hip associated with running and 
received an assessment of right hip contusion.  He was noted 
to have full range of motion of all joints with full flexion, 
no crepitus, or instability.  His gait was within normal 
limits with adequate strength.  Later the same month, the 
veteran was examined again and found to have full range of 
motion but with limited gait and a slight limp favoring the 
right side due to running in physical training and slipping 
while doing "splits."  In February 1980, the veteran was 
found to have leg length discrepancy and X-rays revealed Coxa 
Plana and chondromatosis.  He was later declared unfit for 
duty.  In 1981, the veteran was evaluated and found to have 
atrophy of the right leg with significant limitation of joint 
motion in the right hip.  The atrophy was so extensive that 
the examiner concluded that it could be due to polio in 
childhood.  The veteran also was diagnosed with Achilles 
tendinitis and tenosynovitis.  Dr. R. A. S. stated that it 
was obvious from the veteran's medical records that he 
injured his hip in the army and that this injury and 
intensive training during service are the causal progression 
of his hip problems.  Perthes' diseases leads to degenerative 
arthritis of a joints, but it is also well known that an 
injury to a hip joint can cause and accelerate degenerative 
joint disease in a hip.  The veteran's army medical records 
clearly establishes a link between his hip injury and the 
subsequent deterioration of his physical performance to the 
point of being declared unfit for duty.  The fact that the 
veteran had Perthes' disease does not exclude that the injury 
he suffered in the army had been of no consequence.  He 
concluded that the veteran's army injury aggravated a 
preexisting condition and that there is a definite causal 
relation.

At a December 2002 RO hearing, the veteran testified that he 
was seen for knee pains in service and that his ankles hurt 
so much that he could not walk.  He reported that later his 
back began to hurt as well due to his hip condition.  The 
veteran indicated that when he entered service he was 
physically fit and had no pains at all.  He stated that he 
had problems with atrophy of the right leg from nine years of 
age, that he did not need to go to the doctor until he was 21 
because he did not have any problems, and that his condition 
was caused by excessive exercise in Germany.  His sister 
testified as an expert witness.  She indicated that they were 
questioning the Medical Board decision because the veteran's 
condition that developed during childhood is itself limited, 
lasting for two years and then ceases.  Here, the veteran 
developed degenerative arthritis of the right hip between 13 
and 21 years of age.  When the veteran entered service, X-ray 
study revealed asymptomatic degenerative arthritis in the 
right hip.  She added that he did not have any symptoms until 
he entered service, that there were many acts as a trauma in 
service on the right side of the hip, and as a result, the 
already existing condition became symptomatic and, as a 
consequence, trauma to the hip inflames and begins to damage 
itself, which is why the first time the veteran developed 
clinical symptoms during service.  The veteran's sister 
stated that his chronic Achilles tendinitis did not preexist 
service, but he developed it, and it became, chronic during 
service, as confirmed in the 1981 VA examination.  She added 
that Perthes' disease is not a congenital but is a 
developmental disorder.  The veteran's sister indicated that, 
medically speaking, the Medical Board did not have evidence 
to give an opinion as to whether the condition had gotten 
worse as a natural progression of the illness; and, that to 
the contrary, the claimed conditions are a consequence of 
multiple traumas received during active military service or 
secondary to his right hip condition.  She added that the 
veteran's anatomical imbalance, along with extremely rigorous 
physical exercise created multiple episodes of inflammation 
in different joint areas and tendonitis both in the hip and 
in the lower back with walking and running during military 
service.   

In an April 2003 statement, the veteran's sister indicated 
that the December 2002 rheumatologist's opinion showed the 
cause-effect relationship between the multiple traumas, 
incurred as a consequence of training activities during 
active military duty as it was documented in the veteran's 
service medical records and the development of degenerative 
arthritis in the veteran.  She contends that the service 
medical records do not show preexisting degenerative 
arthritis, noting that radiological findings alone are not a 
diagnosis of the degenerative arthritis condition, which 
develops because of multiple episodes of trauma.  She stated 
that the veteran's bilateral Achilles tendonitis is a direct 
consequence of military service, as it developed the first 
time during active duty and persisted months after discharge 
as documented by the service medical records and the 1981 VA 
examination report.  The veteran's sister maintained that the 
veteran's severe degenerative arthritis of the right hip did 
not exist in service, since it was first manifested six 
months after the veteran's discharge from service.  The 
veteran's bilateral tendinitis, low back pain, and left knee 
condition are secondary to the veteran's right hip condition.  
As such, the veteran should be given the benefit of the doubt 
and service connection should be granted.

In a May 2004 statement, veteran's sister reiterated her 
earlier testimony and statements.  

In November 2004, a VA spine examiner indicated that the 
veteran's low back pain had its onset 10 years ago and 
diagnosed muscle spasm and arthritis by X-rays of the lumbar 
spine.  The examiner indicated that Perthes' disease was 
originally described as a form of childhood arthritis of the 
hips but it is now known that it is a condition characterized 
by a temporary loss of blood supply to the hip and is not a 
disease.  When blood supplies are diverted, the bone of the 
femoral head dies and intense inflammation and irritation 
develops.  After 18 months to 2 years of treatment, most 
children return to normal activities without major 
limitations.  Pain sometimes is caused by muscle spasm as a 
result of hip irritation.  The pain may develop in other 
parts of the leg such as the groin, thigh, or knee.  When the 
hip moves, the pain worsens.  The examiner noted that the 
veteran had left knee, low back, right hip, and bilateral 
ankle conditions as shown on the VA joints examination 
report.  The examiner observed that the veteran had a 
fracture of the left ankle prior to service.  The veteran's 
records show that his low back condition started after 
service because none of the service medical records including 
his entrance and separation examinations contain any findings 
for a back condition.  The veteran's right hip condition is 
due to a congenital Perthes' disease as seen on the 1980 
Medical Board and orthopedic consult.  The service medical 
records show evidence of a bilateral ankle condition 
diagnosed as chronic Achilles tendonitis, for which he was 
seen on several occasions in service.  The spine examiner 
opined that the low back, bilateral ankle, right hip 
conditions are at least as likely as not secondary to the 
veteran's right leg Perthes' disease with atrophy and 
shortening of the right leg.  This, in turn, is due to 
uneven, unequal stress forces upon walking several years with 
a prominent shorter right leg, which makes the veteran prone 
to suffer from low back, right hip, and left knee, and 
bilateral ankle conditions (soft tissue injuries or 
arthritis).  Thus, it was the examiner's opinion that the 
veteran's left ankle (fracture) and right hip conditions, 
which preexisted service, were at least as likely as not 
aggravated or secondary to Perthes' disease with atrophy and 
shortening of the right leg during active service.  

The November 2004 VA joints examiner diagnosed the following 
conditions: right hip congenital dysplasia by January 2002 VA 
X-rays; post-traumatic changes of the left ankle by November 
2001 VA X-rays; chronic bilateral Achilles tendinitis by 
service medical records; clinical right leg discrepancy; 
chronic low back pain; secondary degenerative joint disease 
of the right hip and history of Perthes' disease by November 
2004 VA X-rays; enthesopathic changes of the feet (calcaneal 
spurs bilaterally) (degenerative joint disease) and right 
ankle and intraarticular ossified loose body at the right 
ankle joint (degenerative joint disease) by November 2004 VA 
X-rays; and mild arthritis of the left knee by November 2004 
VA X-rays.  Both in his examination report and a March 2005 
addendum, the joints examiner opined in that the veteran's 
congenital condition of the right hip with secondary 
arthritis and Achilles tendinitis with trophy of the right 
leg was not, in fact, aggravated beyond its natural 
progression during his military service, noting that one does 
not develop severe arthritis of the right hip at 21 years of 
age after two years of service.  Instead, he maintained that 
this develop from 13 to 19 years of age.  The fact that there 
is no evidence of treatment for the right hip, knee, ankles, 
and Achilles tendons after service for more than 20 years 
points to no chronicity of these conditions requiring 
treatment.  In the March 2005 addendum, the joints examiner 
opined that the veteran's congenital Perthes' disease with 
atrophy and shortening of the right leg disorder is a natural 
progression of the disease throughout the years not caused 
by, or the result of, military service, adding that it was 
not aggravated as a result of some incident in military 
service.

In a May 2005 statement, the veteran's sister countered that 
the veteran's arthritis of the right hip was a result of 
repetitive injuries (induced by the strenuous exercise to 
which the veteran was subjected during his basic and active 
military training) to a damaged joint (by the preexisting 
condition of Perthes' disease) and not because of the natural 
history of the condition, referring to the December 2002 
rheumatologist's statement.  She noted that the progressive 
history of degenerative joint disease under normal living 
conditions is extremely slow usually becoming manifest when a 
person is in his forties or later.  The medically feasible 
explanation for the veteran's development of the condition at 
22 years of age is the strenuous physical training to which 
he was subjected during active duty that caused the beginning 
of the symptomatology of pain just over one and one-half 
years into his military career.  The veteran's sister 
indicated that the joints examiner failed to mention that the 
severity of degenerative joint disease depends upon the level 
and type of physical activity the adult has endured during 
his lifetime and the acceleration of the symptoms is 
described by the private rheumatologist.  She added that the 
veteran's right leg atrophy had no relation to a history of 
polio, as the veteran was fully protected from that disease 
because of a 1962 immunization.  Contrary to the joints 
examiner's opinion that the veteran's left ankle disorder was 
due to a fracture that preexisted service, the veteran's 
sister notes that changes, which could result from a 
childhood fracture, is the development of post-traumatic 
degenerative disease not chronic tendinitis.  The veteran's 
bilateral Achilles tendinitis is well documented in his 
service medical records and confirmed eight months after his 
discharge in the 1981 VA examination report.  She asserts 
that the VA joints examiner misdiagnosed the veteran's back 
condition as low back pain and failed to consider that the 
veteran's low back pain condition was a consequence of the 
severe degenerative joint disease of right hip that with time 
had gotten even worse to the point of severely limiting the 
veteran's ability to walk and bend.

Analysis

Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

In 2003, the VA's General Counsel determined that, contrary 
to 38 C.F.R. § 3.304(b) (2002), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) (2002) imposed a requirement not 
authorized by 38 U.S.C.A. § 1111, it was inconsistent with 
the statute.  See VAOPGCPREC 3-2003; see also Skinner v. 
Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The veteran contends that he had Perthes' disease as a child 
and that the claimed disorders result from aggravation of 
this disease, which caused arthritis of the right hip and 
bilateral Achilles tendinitis, due to strenuous physical 
training during active duty and that his right hip disorder 
with right leg discrepancy led to bilateral ankle, left knee, 
and low back disorders.

In this case, the veteran has been diagnosed with chronic 
bilateral Achilles tendinitis, degenerative joint disease of 
both feet, arthritis of the left knee, lumbar spine, and 
right hip.  This meets the first requirement for service 
connection, a currently diagnosed disorder(s).  Now the Board 
must consider whether these diagnosed disorders are linked to 
service or a service-connected disability.

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Board observes that there is conflicting evidence of 
record as to whether the claimed conditions were incurred, or 
aggravated, in service or are the result of a service-
connected disorder.  It appears that all of the physicians, 
except the December 2001 SSA examiner, who did not provide a 
nexus opinion, reviewed the veteran's service medical records 
prior to offering a nexus opinion.  After a thorough review 
of the evidence, the Board finds that the nexus opinions 
provided by two private physicians in June and December 2002 
statements, the veteran's sister, and the November 2004 VA 
spine examiner more persuasive than that of the November 2004 
VA joints examiner, who was also the July 2002 VA joints 
examiner.  

The November 2004 VA joints examiner stated that the 
veteran's Perthes' disease with atrophy and shortening of the 
right leg was not aggravated by service, because it was his 
opinion that the veteran's preexisting disease was congenital 
and that the veteran's arthritis of the right hip must have 
developed between 13 and 19 years of age and could not have 
developed during the veteran's short period of active duty, 
less than two years.  This opinion fails to meet the 
standards established in Wagner and is inconsistent with the 
service medical records, particularly the Medical Board 
report.  The Medical Board report reflects that the veteran 
did not disclose his childhood Perthes' disease because it 
was not giving him any problems to any great degree at the 
time of enlistment; that the veteran had minimal trouble in 
basic training and advanced infantry training; that it was 
only after being stationed in Germany that he was unable to 
undergo routine physical training related to arthritis of the 
right hip due to limitation of motion of the hip and pain on 
strenuous exercise.  The Medical Board noted that his right 
hip condition preexisted service, but was not permanently 
aggravated by it.  The veteran's sister noted the obvious 
contradiction in this assessment, that is, the reason for his 
early medical discharge was a veteran's inability to perform 
strenuous exercise and the physical training expected of him 
as an army recruit due to the pain it caused on his right hip 
and both ankles.  

The 1981 VA examiner was silent as to whether the veteran's 
right hip condition had been aggravated in service.  Dr. R. 
A. C.-R. noted that the veteran's Perthes' disease of the 
right hip at nine years of age did not leave him with a 
disability or impaired ambulation, as evidence by the facts 
that several service department examiners did not notice any 
abnormal gait, that the veteran was admitted into military 
service in good health, and that most probably as not, the 
veteran's preexisting condition was aggravated due to the 
strenuous physical exercise he was subjected to during active 
duty.  Dr. R. A. C.-R. concluded that it was unfair to 
determine that his condition was part of the natural 
progression of the disease, as the veteran had been in good 
health for nine years prior to enlisting in the military and 
that it was only after trauma to the affected areas and one 
year of strenuous physical exercise in the military that it 
became symptomatic, and thus was not part of the natural 
progression of the disease.  Dr. R. A. S.'s opinion echoed 
that of Dr. R. A. C.-R. noting that the veteran led a normal 
active life until he entered the army, that his entrance 
examination showed no abnormal findings, that the veteran had 
successfully completed basic training, and that it was not 
until undergoing intensive combat training in Germany and a 
fall while running in physical training, that his right hip 
worsened.  The November 2004 VA spine examiner noted, that 
contrary to the joints examiner's opinion, Perthes' disease 
was thought to be a form of arthritis but it is now known to 
be a condition of temporary loss of blood supply and is not a 
disease.  He opined that the veteran's low back, bilateral 
ankle, and right hip condition (arthritis) was secondary to 
his right leg Perthes' disease with atrophy and shortening of 
the leg because the uneven, unequal stress forces from 
walking caused the soft tissue injuries or arthritis.  Even 
though, the veteran's right hip and left ankle fracture 
preexisted service they too were likely aggravated or 
secondary to Perthes' disease with atrophy and shortening of 
the right leg during active service.  Finally, the veteran 
and his physician sister maintain that the medically feasible 
explanation for the veteran's development of arthritis of the 
right hip at 22 years of age is the strenuous physical 
training, and trauma to the right hip, to which he was 
subjected during active duty that caused the beginning of the 
symptomatology of pain just over one and one-half years into 
his military career.  The Board agrees.

The November 2004 VA joints examiner also indicated that 
there was insufficient medical evidence to establish 
chronicity that the other alleged conditions were related to 
service.  But chronicity is not necessarily the issue here.  
The service medical records clearly show that the veteran had 
been diagnosed and treated for bilateral Achilles tendinitis 
in service and that it was chronic, as both 1981 and 2004 VA 
examiners noted.  The 1981 VA examiner indicated that the 
veteran's bilateral Achilles tendinitis started in 1979 in 
service and had continued.  Dr. R. A. C.-R. opined that other 
conditions such as bilateral Achilles tendinitis also 
developed because of the veteran's military exercise duties.  
The November 2004 VA spine examiner opined that the veteran's 
low back, right hip, and left knee, and bilateral ankle 
conditions (soft tissue injuries or arthritis) were 
aggravated or secondary to Perthes' disease with atrophy and 
shortening of the right leg during active service and his 
resulting right hip arthritis.  The veteran's sister added 
that the veteran's anatomical imbalance, along with extremely 
rigorous physical exercise created multiple episodes of 
inflammation in different joint areas and tendonitis both in 
the hip and in the lower back with walking and running during 
military service and caused his chronic bilateral Achilles 
tendinitis and the other claimed disorders.

Resolving all doubt in the veteran's favor, the Board 
concludes that there is competent medical evidence showing 
that the veteran's preexisting residual right hip condition 
due to his childhood Perthes' disease was aggravated by 
active duty and caused arthritis of the right hip, which in 
turn resulted in bilateral foot, left knee, and low back 
disorders.  The medical evidence clearly shows that the 
veteran was treated for Achilles tendinitis and that it was 
chronic in nature.  Thus, the Board finds that service 
connection is warranted for arthritis of the right hip, and 
bilateral ankle (including Achilles tendinitis and 
arthritis), left knee (arthritis), and low back disorders 
(arthritis) of the lumbar spine.


ORDER

Service connection for a bilateral ankle disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a low back disorder is granted.

Service connection for arthritis of the right hip is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


